                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:18-CR-00178-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
QUINCY LAMONTE LOVE,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s pro se Motion for Credit for Time

Served and Motion for Compassionate Release. Doc. No. 48. Defendant was sentenced in federal

court for possessing a firearm in furtherance of a drug trafficking crime on February 11, 2019. See

Doc. No. 26. Thereafter, on March 8, 2019, he was sentenced in state court for both common-law

robbery—presumably an unrelated offense—and felony possession of marijuana—presumably a

related offense. See Doc. No. 22 at 1, 10; Doc. No. 48 at 3. The state sentencing court indicated

the state sentence should “run concurrent with any sentence [he was then] serving.” Id. But

Defendant states he was “told it’s up to [the] federal judge and the courts to agree with the

concurrent sentence.” Doc. No. 48 at 1. He thus asks for an Order designating his federal sentence

as concurrent with his state sentence. See id.

       Defendant filed a similar Motion on May 5, 2020. See Doc. No. 46. At that time, the Court

indicated that if Defendant is dissatisfied with his jail-time credit calculation, he should “first

exhaust his administrative remedies” with the Bureau of Prisons,1 then file a “habeas petition under



       1
          Pursuant to Setser v. United States, a federal district court has the discretion to order a
defendant’s sentence to run concurrently or consecutively to an anticipated but not yet imposed
state sentence. See 132 S. Ct. 1463, 1468 (2012). But this Court and others have held that “there
is no basis to conclude that the decision in Setser would authorize post-judgment modification of
a sentence by this Court. Indeed, the decision in Setser contemplates that post-judgment


      Case 3:18-cr-00178-MOC-DSC Document 49 Filed 08/28/20 Page 1 of 3
28 U.S.C. § 2241 in the district of confinement.” Doc. No. 47. Defendant nevertheless filed

another motion in this Court—rather than in the district of confinement—and again failed to show

that he first sought relief from the Bureau. Thus, Defendant’s motion is denied for the same

reasons that his prior motion was denied.

       In closing, Defendant indicated he “wondering [if he could] appl[y] for the compassionate

release or any release that is deemed necessary.” Doc. No. 48 at 1. But the pro se motion does

not clearly present a basis for compassionate release or for any other relief. To the extent this

query actually seeks relief on such a basis, the motion is denied.




adjustments, if necessary, will be addressed by the Bureau of Prisons.” United States v. Short, No.
1:08-CR-446, 2014 WL 645355, at *1 (M.D.N.C. Feb. 18, 2014); see also Setser, 132 S. Ct. at
1473 (“There will often be late-onset facts that materially alter a prisoner's position and that make
it difficult, or even impossible, to implement his sentence. This is where the Bureau of Prisons
comes in—which ultimately has to determine how long the District Court's sentence authorizes it
to continue [Defendant’s] confinement. [Defendant] is free to urge the Bureau to credit his time
served in state court . . . . If the Bureau initially declines to do so, he may raise his claim through
the Bureau's Administrative Remedy Program. And if that does not work, he may seek a writ of
habeas corpus.”).


      Case 3:18-cr-00178-MOC-DSC Document 49 Filed 08/28/20 Page 2 of 3
                                        ORDER

      IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Credit for Time

Served and Motion for Compassionate Release, Doc. No. 48, are DENIED.

                                        Signed: August 27, 2020




     Case 3:18-cr-00178-MOC-DSC Document 49 Filed 08/28/20 Page 3 of 3
